DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 08/16/2022. Claims 1, 5, 10, 12, 14, and 16 have been amended. Claims 1-20 remain pending in the application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1)In view of the amendments, claim objection directed to claim 14 has been withdrawn.
(2) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(3) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8, 10-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2014/0089631), hereinafter King in view of Kloeppner et al. (US 2013/0205065), hereinafter Kloeppner
Regarding claims 1, 10, and 16, taking claim 16 as exemplary, King teaches a computing system, comprising: 
a high performance memory (King, [0029], quick access memory 135); 
a low power consumption memory (King, [0029], energy efficient memory 130);  
a memory map configured to identify a first physical memory address as associated with the high performance memory and identify a second physical memory address as associated with the low power consumption memory (King, [0026], maps the device-specific virtual address (also called I/O addresses) associated with the data chunks to physical memory address of the computer system 100 using the translation table 145; Fig. 4A); 
a processing unit (King, [0024], processor 120) coupled with the high performance memory and the low power consumption memory, wherein the processing unit is configured to: 
service a first memory access request received from an application by accessing application data at the first physical memory address (King, [0014], if the operating system determines that the DMA engine is over-utilized--e.g., is busy 85% of the time--some portion of the virtual addresses may be mapped to DRAM which provides greater access speeds than PCM.); 
in response to a change in one or more operating conditions of the computing system, move the application data between the first physical memory address and the second physical memory address based on the memory map (King, [0028], If the utilization rate of the DMA engine 155 is above 80%, the memory manager 110 may update the table 145 such that certain virtual addresses now map to physical memory address associated with memory modules that provide quick access instead of memory modules that are more energy efficient but have slower access times), wherein the one or more operating conditions includes an indication that the high performance memory is switched from a high availability power supply to an alternative power source; and 
service a second memory access request received from the application by accessing the application data at the second physical memory address (King, [0014],  if the DMA engine is performing read/write operations only 40% of the time, the operating system may map more virtual addresses in the translation table to PCM modules instead of DRAM modules; [0035], when updating the translation table 145 as shown, the memory manager moves any data already stored at the previous physical address to the new physical address. This ensures that if the processor initiates a DMA read operation, the correct data will be stored at the new physical address when the DMA engine sends the data page to the I/O device for storage; [0027]; [0044], [0046]).  

King does not explicitly teach wherein the one or more operating conditions includes an indication that the high performance memory is switched from a high availability power supply to an alternative power source, as claimed.
However, King in view of Kloeppner teaches wherein the one or more operating conditions includes an indication that the high performance memory is switched from a high availability power supply to an alternative power source (Kloeppner, [0022], SSD 104 further comprises a volatile memory component 202 (e.g., a dynamic or static Random Access Memory “RAM” component) providing a high-speed storage … SSD 104 comprises non-volatile memory component 204 … Detector 206 logic will sense the external power dropping and signal controller 200 to initiate the “offload” (copying) of data in volatile memory 202 (e.g., “dirty” data not yet flushed to the storage devices) while local power source 208 maintains operational power for SSD 104 for a sufficient period of time to complete the copying Claim 6; King, [0035], when updating the translation table 145 as shown, the memory manager moves any data already stored at the previous physical address to the new physical address. This ensures that if the processor initiates a DMA read operation, the correct data will be stored at the new physical address when the DMA engine sends the data page to the I/O device for storage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified King to incorporate teachings of Kloeppner to apply an alternative power source to a memory system when a main power is interrupted in order to provide sufficient processing resources to move data from quick access volatile memory 135 (i.e. DRAM/SRAM) to energy efficient nonvolatile memory 130 (i.e. PCM, a nonvolatile memory). Furthermore, translation table 145 (in King) is updated as data is moved from an original physical address to a new physical address. A person of ordinary skill in the art would have been motivated to combine the teachings of King with Kloeppner because it improves efficiency and reliability of the storage system disclosed in King by preventing data loss due to  (Kloeppner, [0009]). 
Claims 1 and 10 have similar limitations as claim 16 and they are rejected for the similar reasons.
Regarding claim 2, the combination of King teaches all the features with respect to claim 1 as outlined above. The combination of King further teaches the method of claim 1, wherein: the first memory access request and the second memory access request both request access for the same virtual memory address (King, [0035], when updating the translation table 145 as shown, the memory manager moves any data already stored at the previous physical address to the new physical address. This ensures that if the processor initiates a DMA read operation, the correct data will be stored at the new physical address when the DMA engine sends the data page to the I/O device for storage; [0043], remap).  
Regarding claim 3, the combination of King teaches all the features with respect to claim 2 as outlined above. The combination of King further teaches the method of claim 2, further comprising: in a page table, associating the virtual memory address with the first physical memory address (King, [0014], the translation table is used during a DMA operation to map a virtual address provided by the I/O device to a physical address in the memory modules); and in response to the change in the one or more operating conditions, updating the page table to associate the virtual memory address with the second physical memory address (King, [0028], Depending on the performance metric, the memory manger 110 may update the translation table 145 to change the mappings from the virtual addresses to the physical memory address. For example, if the utilization rate of the DMA engine 155 is above 80%, the memory manager 110 may update the table 145 such that certain virtual addresses now map to physical memory address associated with memory modules that provide quick access instead of memory modules that are more energy efficient but have slower access times.).  
Regarding claim 11, claim 11 has similar limitations as claims 2 and 3 and is rejected for the similar reasons.
Regarding claims 8 and 14, taking claim 14 as exemplary, the combination of King teaches all the features with respect to claim 1 as outlined above. The combination of King further teaches the computing device of claim 10, further comprising: a power control circuit coupled with the high performance memory (Kloeppner, [0022], An external power source … provides electrical power through connector 250 on path 224 for operation of SSD 104 … SSD 104 further comprises a volatile memory component 202 (e.g., a dynamic or static Random Access Memory “RAM” component) providing a high-speed storage) and configured to power down the high performance memory after moving the application data (Kloeppner, [0024], Local power source 208 need only provide enough power to permit controller 200 enough time to copy contents of volatile memory 202 into non-volatile memory 204).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified King to apply an alternative power source to a memory system when a main power is interrupted in order to provide a temporary power source to copy data from quick access volatile memory 135 (i.e. DRAM/SRAM) to energy efficient nonvolatile memory 130 (i.e. PCM, a nonvolatile memory) and the temporary power source is only needed until the data is copied from the volatile memory to the nonvolatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of King with Kloeppner because it improves efficiency and reliability of the storage system disclosed in King by preventing data loss due to  (Kloeppner, [0009]). 
Claim 8 has similar limitations as claim 14 and is rejected for the similar reasons.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claims 1 and 16 respectively above, and further in view of Foxworth et al. (US 2019/0018713), hereinafter Foxworth and Wang (US 2008/0228959), hereinafter Wang.
Regarding claims 4 and 19, taking claim 19 as exemplary, the combination of  King teaches all the features with respect to claim 16 as outlined above. The combination of King does not explicitly teach the computing system of claim 16, further comprising: a set of thermal sensors configured to measure a thermal metric for the high performance memory, wherein: the one or more operating conditions includes the thermal metric; the application data is moved from the high performance memory to the low power consumption memory in response to the thermal metric exceeding a thermal threshold; and the high performance memory is configured to operate in a self-refresh mode until a hysteresis time-out period has elapsed, and the thermal metric is below the thermal threshold, as claimed.  
However, the combination of King in view of Foxworth teaches the computing system of claim 16, further comprising: a set of thermal sensors configured to measure a thermal metric for the high performance memory (Foxworth, [0030], sensors 112 and 114 may include thermal sensors to monitor the temperature of the volatile memory 106 and non-volatile memory 108), wherein: the one or more operating conditions includes the thermal metric; the application data is moved from the high performance memory to the low power consumption memory in response to the thermal metric exceeding a thermal threshold (Foxworth, [0053], in response to the volatile and/or non-volatile memory data 220, 222 exceeding power/thermal threshold; [0054], the NVDIMM memory controller 210 may back up a first portion (e.g., a first bank) of the volatile memory 206 to a non-volatile memory medium (e.g., non-volatile memory 208, disk storage, etc.), to mitigate the risk of data loss due to reducing the refresh rate of the volatile memory 206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Foxworth to copy data from a high performance memory to an energy efficient memory when the thermal metric of the high performance memory exceeds thermal threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Foxworth because it improves efficiency and reliability of the storage system disclosed in the combination of King by mitigating the risk of data loss due to the high performance memory not satisfying thermal threshold (Foxworth, [0054]).
The combination of King does not explicitly teach the high performance memory is configured to operate in a self-refresh mode until a hysteresis time-out period has elapsed, and the thermal metric is below the thermal threshold, as claimed.  
The combination of King in view  of Wang teaches the high performance memory is configured to operate in a self-refresh mode until a hysteresis time-out period has elapsed, and the thermal metric is below the thermal threshold (Wang, [0012], [0055]—[0065]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Wang to place a high performance memory in a self-refresh mode after detecting temperature of the memory has exceeded a threshold and take the high performance memory out of the self-refresh mode after the temperature of the memory has fallen below the threshold due to a reduced operating frequency of the memory. A person of ordinary skill in the art would have been motivated to combine the teachings of King with Wang because it improves efficiency and reliability of the storage system disclosed in the combination of King by preventing the storage system from reaching a critical temperature at which the storage system is known to fail (Wang, [0004]). 
Claim 4 has similar limitations as claim 19 and is rejected for the similar reasons.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claims1 and 10 respectively above, and further in view of Brandl et al. (US 2017/0351450), hereinafter Brandl and Yamaguchi et al. (US 2010/0073573), hereinafter Yamaguchi.
Regarding claims 5 and 12, taking claim 12 as exemplary, the combination of King teaches all the features with respect to claim 10 as outlined above. The combination of King further teaches the computing device of claim 10, further comprising: a power input configured to selectively supply power to the high performance memory from the high-availability power supply (Kloeppner, [0022], An external power source (not shown) provides electrical power through connector 250 on path 224 for operation of SSD 104 … SSD 104 further comprises a volatile memory component 202 (e.g., a dynamic or static Random Access Memory “RAM” component) providing a high-speed storage), wherein: 
the application data is moved from the high performance memory to the low power consumption memory in response to the indication that the power input is switched from the high- availability power supply to the alternative power source (Kloeppner, Claim 6); and 
the high performance memory is configured to operate in a self-refresh mode until: a hysteresis time-out period has elapsed, and the power input is connected to the high-availability power supply.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified King to incorporate teachings of Kloeppner to apply an alternative power source to a memory system when a main power is interrupted in order to provide sufficient processing resources to move data from quick access volatile memory 135 (i.e. DRAM/SRAM) to energy efficient nonvolatile memory 130 (i.e. PCM, a nonvolatile memory). A person of ordinary skill in the art would have been motivated to combine the teachings of King with Kloeppner because it improves efficiency and reliability of the storage system disclosed in King by preventing data loss due to  (Kloeppner, [0009]). 
The combination of King does not explicitly teach the high performance memory is configured to operate in a self-refresh mode until: a hysteresis time-out period has elapsed, and the power input is connected to the high-availability power supply, as claimed.
However, the combination of King in view of Yamaguchi teaches the high performance memory is configured to operate in a self-refresh mode until: a hysteresis time-out period has elapsed, and the power input is connected to the high-availability power supply (Yamaguchi, [0047], [0053]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Yamaguchi to cancel a self-refresh operation when a power supply has restarted in a storage system. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Yamaguchi because it improves efficiency and performance of the storage system disclosed in the combination of King by providing a mechanism to quickly return back to an operational state (Yamaguchi, [0007]).
Claim 5 has similar limitations as claim 12 and is rejected for the similar reasons.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claims1 and 10 respectively above, and further in view of Carrillo et al. (US 2010/0306493), hereinafter Carrillo.
 Regarding claims 6 and 13, taking claim 13 as exemplary, the combination of King teaches all the features with respect to claim 10 as outlined above. The combination of King does not explicitly teach the computing device of claim 10, wherein the processing unit is further configured to: in response to receiving from the application an allocation request for the application data, determine whether the allocation request is for high touch data; and in response to determining that the allocation request is for high touch data, allocate the first physical memory address for the application data based on the memory map, as claimed.
However, the combination of King in view of Carrillo teaches the computing device of claim 10, wherein the processing unit is further configured to: in response to receiving from the application an allocation request for the application data, determine whether the allocation request is for high touch data; and in response to determining that the allocation request is for high touch data, allocate the first physical memory address for the application data based on the memory map (Carrillo, [0033]-[0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate Carrillo to allocate more frequently accessed data  to a faster storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Carrillo because it improves efficiency and performance of the storage system disclosed in the combination of King by storing hot, warm, or cold data to fast, average, or slow storage devices respectively (Carrillo, [0033]).
Claim 6 has similar limitations as claim 13 and is rejected for the similar reasons.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claims 1 and 16 respectively above, and further in view of Shinbashi et al. (US 2017/0293513), hereinafter Shinbashi.
Regarding claims 7 and 18, taking claim 18 as exemplary, the combination of King teaches all the features with respect to claim 16 as outlined above. The combination of King further teaches the computing system of claim 16, further comprising: a set of memory bandwidth monitors coupled to the low power consumption memory via the interconnect fabric, and configured to measure an access frequency for the application data, wherein:
 the one or more operating conditions includes the access frequency; and the processing unit is configured to move the application data from the second physical memory address to the first physical memory address in response to the access frequency exceeding a frequency threshold (King, [0049], the memory manager may select a data page that is accessed frequently during a DMA operation and remap the selected page to a quicker access memory module).  
The combination of King does not explicitly teach a set of memory bandwidth monitors coupled to the low power consumption memory via the interconnect fabric, and configured to measure an access frequency for the application data, as claimed.
However, the combination of King in view of Shinbashi teaches a set of memory bandwidth monitors coupled to the low power consumption memory via the interconnect fabric (Shinbashi, [0072], The memory controller 300 includes … and a refresh processing unit 350; [0091], The refresh processing unit 350 includes an access number counting unit 351; Fig.2), and configured to measure an access frequency for the application data (Shinbashi, [0092], The access number counting unit 351 counts the number of accesses to each physical address).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Shinbashi to include an accessing number counting unit coupled to a memory storage via an interconnect in order to monitor access frequency of each data page (in King). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Shinbashi because it improves efficiency and reliability of the storage system disclosed in the combination of King by providing a mechanism that counts access frequency of physical addresses and triggers a response when the number access exceeds a threshold (Shinbashi, [0078]) 
Claim 7 has similar limitations as claim 18 and is rejected for the similar reasons.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claims 1 and 10 respectively above, and further in view of Cho et al. (US 2021/0034514, KR10-2019-0094250), hereinafter Cho.
Regarding claims 9 and 15, taking claim 15 as exemplary, the combination of King teaches all the features with respect to claim 10 as outlined above. The combination of King further teaches the computing device of claim 10, wherein the processing unit is configured to move the application data by: copying the application data from the first physical memory address to the second physical memory address (King, [0035], when updating the translation table 145 as shown, the memory manager moves any data already stored at the previous physical address to the new physical address); and invalidating the application data at the first physical memory address.  
The combination of King does not explicitly teach invalidating the application data at the first physical memory address, as claimed.
However, the combination of King in view of Cho teaches invalidating the application data at the first physical memory address (Cho, [0183]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Cho to invalidate an old physical address that maps to a logical/virtual address after the data stored in the old physical address is moved to a new physical address. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Cho because it improves efficiency and reliability of the storage system disclosed in the combination of King by invalidating obsolete data mapping in order to prevent accessing invalid data (Cho, [0183]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claim 16 above, further in view of Rajan et al. (US 2014/0192583), hereinafter Rajan and Shah et al. (US 2021/0055869), hereinafter Shah.
Regarding claim 17, the combination of King teaches all the features with respect to claim 16 as outlined above. The combination of King does not teach the computing system of claim 16, wherein: the high performance memory has a higher data throughput than the low power consumption memory; the low power consumption memory has a lower power consumption when operating in self-refresh mode than the high performance memory operating in self- refresh mode; and each of the high performance memory and the low power consumption memory is a byte-addressable memory having a memory access latency that is less than 100 nanoseconds.
However, the combination of King in view of Rajan teaches the computing system of claim 16, wherein: the high performance memory (Rajan, [01258], Alternatively regions may be configured by virtue of the fact that portions of the DIMM use physical memory circuits that are by their nature high speed (such as high-speed GDDR, for example); [0761], high bandwidth DRAM device) has a higher data throughput than the low power consumption memory (Rajan, [01277]); the low power consumption memory has a lower power consumption (Rajan, [1258], The LP region may be configured to be low-power by the MC, using techniques (such as CKE timing emulation) previously described to control aDRAM behavior (of the aDRAMs from which the aDIMM is made) or by virtue of the fact that this portion of the DIMM uses physical memory circuits that are by their nature low power (such as low-power DDR SDRAM, or LPDDR, for example)) when operating in self-refresh mode than the high performance memory operating in self- refresh mode; and each of the high performance memory and the low power consumption memory is a byte-addressable memory (Rajan, [0384], dynamic random access memory) having a memory access latency that is less than 100 nanoseconds. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Rajan to select a high bandwidth DRAM device for the high performance memory (in King) and a low power DRAM device, such as LPDDR for the energy efficiency memory (in King). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Rajan because it improves efficiency and performance of the storage system disclosed in the combination of  King by using high bandwidth and low power consumption DRAM storage devices (Rajan, [1269]).
The combination of King does not explicitly teach each of the high performance memory and the low power consumption memory having a memory access latency that is less than 100 nanoseconds, as claimed.
However, the combination of King in view of Shah teaches having a memory access latency that is less than 100 nanoseconds (Shah, [0044], while local memory 115 (e.g. for DRAM) may have latencies, for example, in the range of 10 to 100 nanoseconds; Rajan, [1277], The DDR3 interface provides approximately … and a 15 nanosecond read latency when a standard DIMM uses standard DDR3 SDRAM).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Shah to use different types of DRAM storage device for both high performance memory and low power consumption memory as the latencies for DRAM storages are within 100 nanoseconds. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Shah because it improves performance of the storage system disclosed in the combination of King by choosing a memory storage with low access latency (Shah, [0044]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King and Kloeppner as applied to claim 16 above, and further in view of Chen et al. (US 2018/0103089), hereinafter Chen and Ang et al. (US 2006/0015712), hereinafter Ang.
Regarding claim 20, the combination of King teaches all the features with respect to claim 16 as outlined above. King does not explicitly teach the computing system of claim 16, further comprising: a plurality of non-uniform memory access (NUMA) nodes coupled by an interconnect fabric, wherein: the processing unit resides in one of the plurality of NUMA nodes; the high performance memory and the low power consumption memory reside in one or more of the plurality of NUMA nodes; and the processing unit is further configured to allocate memory for the application based on a distance of the memory from the processing unit, as claimed.
However, the combination of King in view of Chen teaches the computing system of claim 16, further comprising: a plurality of non-uniform memory access (NUMA) nodes (Chen, [0015], The network architecture contains at least two nodes 110 and 130. The hardware architecture may conform to the specification of NUMA) coupled by an interconnect fabric (Chen, [0015], [0018], interconnect), wherein: 
the processing unit resides in one of the plurality of NUMA nodes (Chen, Fig.1, see processors 111 and 131); 
the high performance memory (Chen, [0015], A memory 113 connecting to the processor 111 is referred to as the local memory of the node 110, and a memory 133 connecting to the processor 131 is referred to as the local memory of the node 130. The memories 113 and 133 are RAMs (Random Access Memories)) and the low power consumption memory (Chen, [0016], The storage devices 115 a, 115 b, 117 a and 117 b may provide non-volatile storage space for storing a wide range of electronic files, ) reside in one or more of the plurality of NUMA nodes (Chen, [0015]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Chen to include NUMA cluster nodes with high performance memory and low power consumption memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Chen because it improves efficiency and performance of the storage system disclosed in the combination of King by providing a NUMA storage architecture (Chen, [0003]).
The combination of King does not explicitly teach the processing unit is further configured to allocate memory for the application based on a distance of the memory from the processing unit, as claimed.
However, the combination of King in view of Ang teaches the processing unit is further configured to allocate memory for the application based on a distance of the memory from the processing unit  (Ang, [0054], [0057], claim 32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of King to incorporate teachings of Ang to allocate memory based on a distance of a disk from a processing unit. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of King with Ang because it improves performance by allocating memory close to a processing unit (Ang, [0057])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136